Citation Nr: 1129492	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of an injury to the right index, middle, and ring fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.


FINDING OF FACT

The Veteran's right index, middle, and ring finger disability is characterized by complaints of stiffness, weakness, and pain, with motion present in all fingers and no ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of an injury to the right index, middle, and ring fingers, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5222, 4.73, Diagnostic Code 5309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a February 2007 letter, the RO informed the Veteran of what evidence VA would seek to provide and what evidence he was expected to provide.  He was also informed that, in order to substantiate his claim, the evidence needed to show that his service-connected disability had gotten worse.  He was also informed generally about the application of disability ratings.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claim was initially adjudicated in April 2007.

In a June 2008 letter, the Veteran was provided with the rating criteria used to evaluate his service-connected disability.  His claim was readjudicated in July 2008 with the issuance of a supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  VA treatment records have been obtained.  Furthermore, the Veteran was afforded a VA examination in June 2007, in which the examiner took down the Veteran's history, considered lay evidence, conducted testing, and reached conclusions based on the examination that were consistent with the record.  The examination is found to be adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's right hand disability is currently rated 10 percent disabled under the criteria of Diagnostic Codes 5222-5309 (2010).  Diagnostic Code 5222 provides the rating criteria for evaluating favorable ankylosis of multiple digits.  Diagnostic Code 5309 provides the rating criteria for evaluating injuries to Muscle Group IX.

In a written statement, received in May 2007, the Veteran complained of stiffness and pain on his right hand and arthritis.  He indicated that it had never healed correctly, and the fingers were deformed.  There was numbness with cold weather, which prevented him from using his right hand at times.

In June 2007, the Veteran underwent VA examination.  He is right-hand dominant.  He described intermittent, sharp, non-radiating pain in his right hand.  He also complained of weakness and stiffness in the hand.  This occurred two or three times per week in the summer and daily in the winter.  It had no effect on his activities of daily living or employment.  There was no history of flare-ups.

On examination, the Veteran's hands were asymmetrical.  His right had had obvious enlarged bony prominences of the second, third, and fourth metacarpophalangeal joint digits and second and third proximal interphalangeal joints.  There was no joint tenderness to palpation of the hand.  There were three scars that were well-healed, not attached to underlying tissue, and did not interfere with range of motion.  The Veteran had good muscle strength to his fingers with extension of all five digits.  Muscle strength was 5/5 to resistance.  He was able to approximate his thumb to all four digits.  There was some weakness to the third and fourth digits with this approximation.  The Veteran had sensation to sharp and dull stimulus to all five of his distal fingers.  There was good capillary refill and circulation.  After repetitive testing with a five-pound weight, the Veteran reported no lack of endurance.  There appeared to be some fatigue and weakness on palmar grasping or clenching of the fist.  On the right, the Veteran was only able to grasp about two-thirds the length of his palm with good muscle strength.  

X-rays revealed no acute fractures or dislocations.  There was some prominent spurring along the proximal interphalangeal joint and right index finger.  The only positive finding on x-ray was some slight spurring degeneration along the proximal interphalangeal joint of the right index finger.  The diagnosis was degenerative joint disease of the proximal interphalangeal joint of the right index finger, status post hand injury.

A June 2007 VA outpatient treatment record shows that the Veteran complained of tightness when he tried to make a grip with his right hand.  He denied weakness.  On examination, his right hand grip was normal with slight deformity of the right index finger.

In an August 2007 written statement, the Veteran indicated that he experienced pain, stiffness, and tightness in his hand on a daily basis.

An October 2007 VA outpatient treatment record shows that the Veteran complained of right hand pain, especially with cold weather.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5222, favorable ankylosis of the index, long, and ring fingers is rated 30 percent disabling for the major arm.  However, ankylosis of any of the Veteran's fingers is not shown by either the medical or lay evidence of record.  As such, a rating under this Diagnostic Code 5222 is not warranted.

38 C.F.R. § 4.73, Diagnostic Code 5309 (2010), provides the rating criteria for injuries to Muscle Group IX.  The function is that the forearm muscles act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements.  The intrinsic muscles of the hand are thenar eminence, short flexor, opponens, abductor and adductor of the thumb, hypothenar eminence, short flexor, opponens and abductor of the little finger, four lumbricales, four dorsal, and three palmar interossei.

The note for Diagnostic Code 5309 indicates that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  The hand is to be rated on limitation of motion, with a minimum of 10 percent.  In this case, the Veteran is already in receipt of a 10 percent rating for his disability.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2010), limitation of motion of the index or long finger can be assigned no more than a 10 percent schedular rating.  As such, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected residuals of an injury to the right index, middle, and ring fingers under any of the applicable schedular criteria.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic codes provide a basis for a higher rating.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

The Board further finds there is no evidence of any unusual or exceptional circumstances, such as frequent periods of hospitalization, related to the service-connected disorders discussed above that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The present service-connected disorder on appeal is adequately rated under the available schedular criteria, and higher ratings are available for additional symptomatology.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Additionally, for all the reasons explained above, the Board finds that there is no basis for a staged rating of the Veteran's disability, see Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 10 percent for residuals of an injury to the right index, middle, and ring fingers, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


